lN THE SUPREME COURT OF PENNSYLVAN|A

|n the |\/|atter of : No. 214 DB 2016 (No. 13 RST 2017)
KE|TH ALAN GABLE : Attorney Registration No. 42231
PET|T|ON FOR RE|NSTATE|\/|ENT .
FRO|\/| RET|RED STATUS : (Out of State)
0 R D E R
PER CUR|AM

AND NOW, this 9th day of |\/|arch, 2017, the Report and Recommendation of
Discip|inary Board |\/|ember dated February 28, 2017, is approved and it is ORDERED
that Keith A|an Gab|e, Who has been on Retired Status, has never been suspended or
disbarred, and has demonstrated that he has the moral qualifications, competency and
learning in law required for admission to practice in the Commonwea|th, sha|| be and is,
hereby reinstated to active status as a member of the Bar of this Commonwea|th. The
expenses incurred by the Board in the investigation and processing of this matter sha||

be paid by the Petitioner.